DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Terminal Disclaimer

The terminal disclaimer filed on 02 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,121,201 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter “Kim” US 2017 / 0288003) in view of Tanaka et al. (hereinafter “Tanaka” US 2016 / 0019856) and further in view of Tanaka (hereinafter “Tanaka Patent” US 10,535,825).
(Note that the Kim reference was submitted by the applicant via Information Disclosure Statement on 11 August 2021).

As pertaining to Claim 1, Kim discloses (see Fig. 17 in combination with Fig. 1, Fig. 9, and Fig. 11) a display device (1; see Fig. 1), comprising:
a substrate (100) comprising a display area (see (DA)) and a non-display area (see (NDA2, TH)), wherein the non-display area (NDA2, TH) is surrounded by the display area (DA; see Page 2, Para. [0029]-[0031] and [0038]);
a first conductive layer (see (DL1’, DL2’) in Fig. 17 corresponding to (DL1, DL3) in Fig. 9 and Fig. 11, and corresponding to (DL) in Fig. 1 at opposing sides of the non-display area (NDA2, TH)) disposed on the substrate (100);
a second conductive layer (see (SLa) in Fig. 9 corresponding to (SL) in Fig. 1 at a right side of the non-display area (NDA2, TH)) disposed on the substrate (100), wherein, corresponding to the display area (DA), the second conductive layer (again, see (SLa) in Fig. 9 corresponding to (SL) in Fig. 1) and the first conductive layer (again, see (DL1’, DL2’) in Fig. 17 corresponding to (DL1, DL3) in Fig. 9 and Fig. 11, and corresponding to (DL) in Fig. 1) cross from a top view (see Fig. 1);
a first insulating layer (see (207) in Fig. 9 and Fig. 11) disposed between the first conductive layer (see (DL1’, DL2’) in Fig. 17 corresponding to (DL1, DL3) in Fig. 9 and Fig. 11) and the second conductive layer (see (SLa) in Fig. 9);
a third conductive layer (see (DCL’) in Fig. 17 corresponding to (DCL) in Fig. 11) disposed on the substrate (100) and corresponding to the non-display area (NDA2, TH); and
a second insulating layer (see (208) in Fig. 11) disposed between the second conductive layer (see (SLa) in Fig. 9) and the third conductive layer (see (DCL’) in Fig. 17 corresponding to (DCL) in Fig. 11; and note that insulating layer (208), as shown in Fig. 11, is disposed on top of insulating layer (207) as shown in Fig. 11 and Fig. 9; see Page 6, Para. [0103]-[0104] and Page 5, Para. [0084] and [0086]-[0090]). 

Kim does not explicitly disclose that, corresponding to the non-display area, the third conductive layer and the second conductive layer cross from the top view.
However, in the same field of endeavor, Tanaka discloses (see Fig. 15 and Fig. 16) a display device comprising a display area (200) and a non-display area (300), wherein the non-display area (300) is surrounded by the display area (200), and a first conductive layer (15S), a second conductive layer (13G), and a third conductive layer (15SL) are provided, wherein, corresponding to the non-display area (300), the third conductive layer (15SL) and the second conductive layer (13G) cross from top view (see Page 14 through Page 15, Para. [0217]-[0220]).  Tanaka shows that which is implicit in the teachings of Kim with regard to Figure 1 and Figure 17, namely the disposition of scanning lines and data lines around a centralized non-display area in order to form pixels adjacent to the non-display area.  That is, Tanaka shows that which is implicit and necessary, but not shown, in Figure 17 of Kim, namely that the second conductive layer (see (13G) of Tanaka corresponding to (SL) in Fig. 1 of Kim), corresponding to pixel scanning lines, extends adjacent to a non-display area (see (300) of Tanaka corresponding to (NDA2, TH) in Fig. 17 of Kim) in order to form display pixels adjacent to the non-display area, such that the third conductive layer (see (15SL) of Tanaka corresponding to (DCL’) in Fig. 17 of Kim), corresponding to a connecting line or detour line for connecting a first portion of a data line to a second portion of a data line around the non-display area, crosses the second conductive layer (again, see (13G) of Tanaka corresponding to (SL) in Fig. 1 of Kim) from the top view.  It is an overall goal of Tanaka to provide techniques for improving a freedom of designing an active-matrix substrate (see Page 1, Para. [0004]).  More specifically with respect to Figure 15 and Figure 16, it is a goal of Tanaka to provide a means of connecting a first portion of a data line to a second portion of a data line, around a non-display area, in a manner that does not require wires to be routed through a peripheral area of a display panel and that prevents unevenness in the luminance of the display panel (see Page 14 through Page 15, Para. [0220]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Tanaka in order to provide a means of connecting a first portion of a data line to a second portion of a data line, around a non-display area, in a manner that does not require wires to be routed through a peripheral area of a display panel and that prevents unevenness in the luminance of the display panel.  In this regard, it would have been obvious to one of ordinary skill in the art, given the combined teachings of Kim and Tanaka, that corresponding to the non-display area, the third conductive layer and the second conductive layer cross from the top view in order to form display pixels adjacent to the non-display area while connecting the first portion of the data line to the second portion of the data line around the non-display area.

Still, neither Kim nor Tanaka show that a routing of the first conductive layer, corresponding to display data lines, or a routing of the second conductive layer, corresponding to display scanning lines, conforms to a shape of the non-display area.  In fact, both Kim and Tanaka disclose embodiments in which display data lines and display scanning lines are terminated in the non-display area (see Fig. 7, for example, of Kim; and see Fig. 15 of Tanaka).
However, in the same field of endeavor, Tanaka Patent discloses (see Fig. 7) that it was well-known in the art before the effective filing date of the claimed invention to provide a first conductive layer (SL), corresponding to display data lines, and a second conductive layer (GL), corresponding to display gate lines, wherein a routing of the first conductive layer (SL) or a routing of the second conductive layer (GL) conforms to a shape of a non-display area (6; see Col. 9, Ln. 64-67 through Col. 10, Ln. 1-24).  It is a goal of Tanaka Patent to provide a means of folding a display in multiple directions by disposing a hole in the display (see Col. 2, Ln. 7-10).  More specifically, it is a goal of Tanaka Patent to provide a wiring scheme for disposing display data lines and display scanning lines when a non-display area is provided in the display.  To this end, Tanaka Patent suggests that at least the second conductive layer, corresponding to the display scanning lines, may be routed to conform to a shape of the non-display area in order to provide a simple means by which a single driving controller may be driven to control the display scanning lines of the display (see Col. 13, Ln. 48-67 through Col. 14, Ln. 1-12), as opposed to requiring multiple terminals and/or multiple driving controllers to control display scanning lines that terminate in a non-display area (see Tanaka Patent at Fig. 11 and/or Fig. 12, for example).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Tanaka with the teachings of Tanaka Patent, such that at least a routing of the second conductive layer conforms to a shape of the non-display area, in order to provide a simple and effective means of driving the scanning lines for display using a single driving controller.

As pertaining to Claim 2, Kim discloses (see Fig. 17 in combination with Fig. 1, Fig. 9, and Fig. 11) that the display area (see (DA)) comprises a plurality of pixel units (PX), and the non-display area (NDA2, TH) is disposed between at least two of the plurality of pixel units (PX; again, see Page 2, Para. [0029]-[0031] and [0038]).

As pertaining to Claim 3, Kim discloses (see Fig. 17 in combination with Fig. 1, Fig. 9, and Fig. 11) that the substrate (100) comprises an opening disposed corresponding to the non-display area (see (NDA, TH); again, see Page 2, Para. [0029]-[0031] and [0038]).

As pertaining to Claim 4, Kim discloses (see Fig. 17 in combination with Fig. 1, Fig. 9, and Fig. 11) a third insulating layer (see (209) in Fig. 9 and Fig. 11), wherein the third conductive layer (see (DCL’) in Fig. 17 corresponding to (DCL) in Fig. 11) is disposed between the third insulating layer (see (209) in Fig. 9 and Fig. 11) and the second insulating layer (see (208) in Fig. 11; and see Page 3, Para. [0052]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tanaka in view of Tanaka Patent and further in view of Oh et al. (hereinafter “Oh” US 2019 / 0081118).
(Note that the Oh reference was submitted by the applicant via Information Disclosure Statement on 11 August 2021).

As pertaining to Claim 5, while it may have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the third conductive layer, as disclosed by Kim, Tanaka, and Tanaka Patent, would be formed from metal or metallic oxide, none of Kim, Tanaka, and Tanaka Patent explicitly discloses the material composition of the third conductive layer.
However, in the same field of endeavor, Oh discloses (see Fig. 1, Fig. 5, and Fig. 7) a method of fabricating a display device (see (1) in Fig. 1) comprising a substrate (100) that includes a display area (DA) and a non-display area (RA1; see Page 3, Para. [0054]-[0055]) wherein a first conductive layer (see (31, 32a, 32b) in Fig. 7) and a second conductive layer (see (11, 21, 12A, 22A) in Fig. 7) cross from top view in a display area (DA) and a third conductive layer comprising connection lines (see (CNL) in Fig. 7) is disposed to correspond to the non-display area (DA), wherein the connection lines (CNL) are formed from metal or metallic oxide (see Page 3 through Page 4, Para. [0063]-[0064], [0068], and [0070]-[0071] along with Page 6, Para. [0087]-[0088]).  It is a goal of Oh to provide a means of improving connectivity between separated display components around a non-display area and improving light-transmittance of the display device (see Page 5, Para. [0075]-[0076] and [0084]-[0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim, Tanaka, and Tanaka Patent with the teachings of Oh such that the third conductive layer comprises metal or metallic oxide in order to improve connectivity between separated display components around the non-display area and improve light-transmittance of the display device.


Claims 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tanaka.

As pertaining to Claim 6, Kim discloses (see Fig. 17 in combination with Fig. 1, Fig. 9, and Fig. 11) a display device (1; see Fig. 1), comprising:
a substrate (100) comprising a display area (see (DA)) and a non-display area (see (NDA2, TH)) adjacent to the display area (DA; see Page 2, Para. [0029]-[0031] and [0038]);
a first conductive layer (see (SLa) in Fig. 9 corresponding to (SL) in Fig. 1 at a right side of the non-display area (NDA2, TH)) disposed on the substrate (100);
a second conductive layer (see (DL1’, DL2’) in Fig. 17 corresponding to (DL1, DL3) in Fig. 9 and Fig. 11, and corresponding to (DL) in Fig. 1 at opposing sides of the non-display area (NDA2, TH)) disposed on the substrate (100), wherein, corresponding to the display area (DA), the second conductive layer (again, see (DL1’, DL2’) in Fig. 17 corresponding to (DL1, DL3) in Fig. 9 and Fig. 11, and corresponding to (DL) in Fig. 1 at opposing sides of the non-display area (NDA2, TH)) and the first conductive layer (again, see (SLa) in Fig. 9 corresponding to (SL) in Fig. 1) cross from a top view (see Fig. 1);
a first insulating layer (see (207) in Fig. 9 and Fig. 11) disposed between the first conductive layer (see (SLa) in Fig. 9) and the second conductive layer (see (DL1’, DL2’) in Fig. 17 corresponding to (DL1, DL3) in Fig. 9 and Fig. 11);
a third conductive layer (see (DCL’) in Fig. 17 corresponding to (DCL) in Fig. 11) disposed on the substrate (100) and corresponding to the non-display area (NDA2, TH), wherein the third conductive layer (see (DCL’) in Fig. 17 corresponding to (DCL) in Fig. 11) is electrically connected to the second conductive layer (again, see (DL1’, DL2’) in Fig. 17 corresponding to (DL1, DL3) in Fig. 9 and Fig. 11); and
a second insulating layer (see (208) in Fig. 11) disposed between the second conductive layer (again, see (DL1’, DL2’) in Fig. 17 corresponding to (DL1, DL3) in Fig. 9 and Fig. 11) and the third conductive layer (see (DCL’) in Fig. 17 corresponding to (DCL) in Fig. 11; and note that insulating layer (208), as shown in Fig. 11, is disposed on top of insulating layer (207) as shown in Fig. 11 and Fig. 9),
wherein the second insulating layer (see (208) in Fig. 11) comprises a hole (see (CNT) in Fig. 11), and the third conductive layer (see (DCL’) in Fig. 17 corresponding to (DCL) in Fig. 11) extends into the hole (again, see (CNT) in Fig. 11; and see Page 6, Para. [0103]-[0104] and Page 5, Para. [0084] and [0086]-[0090]),
wherein, corresponding to the non-display area (see (NDA2, TH)), the third conductive layer (see (DCL’) in Fig. 17 corresponding to (DCL) in Fig. 11) comprises a projection on the substrate (100; see Page 6, Para. [0103]-[0104] and Page 5, Para. [0084] and [0086]-[0090]),
wherein the first conductive layer (see (SLa) in Fig. 9 corresponding to (SL) in Fig. 1 at a right side of the non-display area (NDA2, TH)) functions as a scan line (again, see Page 2, Para. [0031]).  

Kim does not explicitly show that a portion of the projection of the third conductive layer (again, see (DCL’) in Fig. 17 corresponding to (DCL) in Fig. 11) is overlapped with a portion of a projection of the first conductive layer (see (SLa) in Fig. 9 corresponding to (SL) in Fig. 1 at a right side of the non-display area (NDA2, TH)) on the substrate (100).
However, in the same field of endeavor, Tanaka discloses (see Fig. 15 and Fig. 16) a display device comprising a display area (200) and a non-display area (300), wherein the non-display area (300) is surrounded by the display area (200), and a first conductive layer (13G), a second conductive layer (15S), and a third conductive layer (15SL) are provided, wherein, corresponding to the non-display area (300), the third conductive layer (15SL) comprises a projection such that a portion of the projection of the third conductive layer (15SL) is overlapped with a portion of a projection of the first conductive layer (13G), wherein the first conductive layer (13G) functions as a scan line (see Page 14 through Page 15, Para. [0217]-[0220]).  Tanaka shows that which is implicit in the teachings of Kim with regard to Figure 1 and Figure 17, namely the disposition of scanning lines and data lines around a centralized non-display area in order to form pixels adjacent to the non-display area.  That is, Tanaka shows that which is implicit and necessary, but not shown, in Figure 17 of Kim, namely that the first conductive layer (see (13G) of Tanaka corresponding to (SL) in Fig. 1 of Kim), corresponding to pixel scanning lines, extends adjacent to a non-display area (see (300) of Tanaka corresponding to (NDA2, TH) in Fig. 17 of Kim) in order to form display pixels adjacent to the non-display area, such that the third conductive layer (see (15SL) of Tanaka corresponding to (DCL’) in Fig. 17 of Kim), corresponding to a connecting line or detour line for connecting a first portion of a data line to a second portion of a data line around the non-display area, crosses the first conductive layer (again, see (13G) of Tanaka corresponding to (SL) in Fig. 1 of Kim) from the top view.  It is an overall goal of Tanaka to provide techniques for improving a freedom of designing an active-matrix substrate (see Page 1, Para. [0004]).  More specifically with respect to Figure 15 and Figure 16, it is a goal of Tanaka to provide a means of connecting a first portion of a data line to a second portion of a data line, around a non-display area, in a manner that does not require wires to be routed through a peripheral area of a display panel and that prevents unevenness in the luminance of the display panel (see Page 14 through Page 15, Para. [0220]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Tanaka in order to provide a means of connecting a first portion of a data line to a second portion of a data line, around a non-display area, in a manner that does not require wires to be routed through a peripheral area of a display panel and that prevents unevenness in the luminance of the display panel.  In this regard, it would have been obvious to one of ordinary skill in the art, given the combined teachings of Kim and Tanaka, that corresponding to the non-display area, a portion of the projection of the third conductive layer is overlapped with a portion of a projection of the first conductive layer on the substrate in order to form display pixels adjacent to the non-display area while connecting the first portion of the data line to the second portion of the data line around the non-display area.

As pertaining to Claim 9, Kim discloses (see Fig. 17 in combination with Fig. 1, Fig. 9, and Fig. 11) a third insulating layer (see (209) in Fig. 9 and Fig. 11), wherein the third conductive layer (see (DCL’) in Fig. 17 corresponding to (DCL) in Fig. 11) is disposed between the third insulating layer (see (209) in Fig. 9 and Fig. 11) and the second insulating layer (see (208) in Fig. 11; and see Page 3, Para. [0052]).

As pertaining to Claim 10, Kim discloses (see Fig. 17 in combination with Fig. 1, Fig. 9, and Fig. 11) that the third conductive layer (see (DCL’) in Fig. 17 corresponding to (DCL) in Fig. 11) is electrically connected to the second conductive layer (again, see (DL1’, DL2’) in Fig. 17 corresponding to (DL1, DL3) in Fig. 9 and Fig. 11, and corresponding to (DL) in Fig. 1) via the hole (again, see (CNT) in Fig. 11; and see Page 6, Para. [0103]-[0104] and Page 5, Para. [0084] and [0086]-[0090]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tanaka and further in view of Oh.

As pertaining to Claim 8, while it may have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the third conductive layer, as disclosed by Kim and Tanaka, would be formed from metal or metallic oxide, Kim does not explicitly disclose the material composition of the third conductive layer.
However, in the same field of endeavor, Oh discloses (see Fig. 1, Fig. 5, and Fig. 7) a method of fabricating a display device (see (1) in Fig. 1) comprising a substrate (100) that includes a display area (DA) and a non-display area (RA1; see Page 3, Para. [0054]-[0055]) wherein a first conductive layer (see (31, 32a, 32b) in Fig. 7) and a second conductive layer (see (11, 21, 12A, 22A) in Fig. 7) cross from top view in a display area (DA) and a third conductive layer comprising connection lines (see (CNL) in Fig. 7) is disposed to correspond to the non-display area (DA), wherein the connection lines (CNL) are formed from metal or metallic oxide (see Page 3 through Page 4, Para. [0063]-[0064], [0068], and [0070]-[0071] along with Page 6, Para. [0087]-[0088]).  It is a goal of Oh to provide a means of improving connectivity between separated display components around a non-display area and improving light-transmittance of the display device (see Page 5, Para. [0075]-[0076] and [0084]-[0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Tanaka with the teachings of Oh such that the third conductive layer comprises metal or metallic oxide in order to improve connectivity between separated display components around the non-display area and improve light-transmittance of the display device.


Response to Arguments

Applicant's arguments filed 02 May 2022 have been fully considered but they are either not persuasive, or are moot because the new ground of rejection relied upon above does not rely on a reference applied in the prior rejection of record for a teaching or matter specifically challenged in the argument.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, namely Kim and Tanaka, teach or fairly suggest that “the routing of the first conductive layer or the routing of the second conductive layer conforms to a shape of the non-display area” (see Remarks at Pages 4 and 5).  The examiner respectfully points out that this feature is plainly suggested by the combined teachings of Kim, Tanaka, and Tanaka (US 10,535,825), as newly relied upon in the above rejection of at least Claim 1.  Therefore, this argument is moot as the teachings of the Tanaka Patent suggest that “at least a routing of the second conductive layer conforms to a shape of the non-display area, in order to provide a simple and effective means of driving the scanning lines for display using a single driving controller” (see above rejections).  The applicant has further argued that the teachings of Kim and Tanaka cannot provide for a “third conductive layer” that comprises a “projection on the substrate, a portion of the projection… overlapped with a portion of a projection of the first conductive layer…” because “corresponding to the non-display area 300, the gate lines 13G, source lines 15S, or detour lines 15SL, 13n do not has a projection on the substrate” (see Remarks at Pages 5 and 6).  The examiner respectfully disagrees.  In fact, Tanaka plainly provides for a third conductive layer (15SL), corresponding to the non-display area (300), with the third conductive layer (15SL) comprising a projection such that a portion of the projection of the third conductive layer (15SL) is overlapped with a portion of a projection of the first conductive layer (13G), wherein the first conductive layer (13G) functions as a scan line (see Page 14 through Page 15, Para. [0217]-[0220]).  Therefore, the rejection of Claims 1-6 and 8-10 is maintained.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622